                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

BRIAN WATERMAN,                )
                               )
               Plaintiff,      )
                               )
v.                             )
                               )              Case No. 18-3135-CM-KGG
BOARD OF COUNTY                )
COMMISSIONERSOF CHEROKEE )
COUNTY, KANSAS, et al.,        )
                               )
               Defendants.     )
______________________________ )

                        MEMORANDUM AND ORDER

      Now before the Court is Plaintiff’s Motion for counsel. (Doc. 123.)

Plaintiff has filed four prior motions requesting counsel (Docs. 12, 46, 59, 89) all

of which have been denied without prejudice (Docs. 14, 48, 82, 90). In the most

recent of Plaintiff’s prior requests for counsel (Doc. 89), the Court found no

justification for appointing counsel but indicated the issue would be revisited if

Plaintiff survived Defendants’ dispositive motion. (Doc. 90, at 2.) The District

Court recently granted in part and denied in part (Doc. 122) Defendants’ Motion to

Dismiss (Doc. 97).

      The undersigned Magistrate Judge notes that the claims that survived

dismissal are not particularly complicated. Cf. Kayhill v. Unified Govern. of

Wyandotte, 197 F.R.D. 454, 458 (D.Kan. 2000) (finding that the “factual and legal
issues” in a case involving a former employee’s allegations of race, religion, sex,

national origin, and disability discrimination were “not complex”). Further,

Plaintiff has demonstrated the ability to represent himself, particularly in opposing

the dispositive motion. As such, the Court sees no basis to distinguish Plaintiff

from the many other untrained individuals who represent themselves pro se on

various types of claims in Courts throughout the United States on any given day.

Although Plaintiff is not trained as an attorney, and while an attorney might

present this case more effectively, this fact alone does not warrant appointment of

counsel.

      The Motion to Appoint Counsel (Doc. 123) is, therefore, DENIED.

      IT IS SO ORDERED.

      Dated this 15th day of July, 2019, at Wichita, Kansas.

                                 S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE
